SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No.3)* RXi Pharmaceuticals Corporation (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 74979C303 (CUSIP Number) December 31, 2015 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-1(b) ýRule 13d-1(c) oRule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 7 pages CUSIP No.74979C303 13G/A Page 2 of7 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) TANG CAPITAL PARTNERS, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.0% 12 TYPE OF REPORTING PERSON PN Page 2 of 7 pages CUSIP No.74979C303 13G/A Page 3 of7 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) TANG CAPITAL MANAGEMENT, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.0% 12 TYPE OF REPORTING PERSON OO Page 3 of 7 pages CUSIP No.74979C303 13G/A Page 4 of7 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) KEVIN C. TANG 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION UNITED STATES NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 0.0% 12 TYPE OF REPORTING PERSON IN Page 4 of 7 pages Item 1(a). Name of Issuer: RXi Pharmaceuticals Corporation, a Delaware corporation (the “Issuer”) Item 1(b). Address of Issuer’s Principal Executive Offices: 257 Simarano Drive, Suite 101, Marlborough, MA, 01752 Item 2(a). Name of Person Filing: This Statement on Schedule 13G/A (this “Statement”) is filed by Tang Capital Partners, LP (“Tang Capital Partners”); Tang Capital Management, LLC, the general partner of Tang Capital Partners (“Tang Capital Management”); and Kevin C. Tang, the manager of Tang Capital Management. Item 2(b). Address of Principal Business Office or, if none, Residence: 4747 Executive Drive, Suite 510, San Diego, CA 92121 Item 2(c). Citizenship: Tang Capital Partners is a Delaware limited partnership. Tang Capital Management is a Delaware limited liability company. Mr. Tang is a United States citizen. Item 2(d). Title of Class of Securities: Common Stock, par value $0.0001 per share (the “Common Stock”) Item 2(e). CUSIP Number: 74979C303 Item 3. Not applicable. Item 4. Ownership. (a) Amount Beneficially Owned: Tang Capital Partners.Tang Capital Partners is the beneficial owner of 0 shares of the Issuer’s Common Stock. Tang Capital Management. Tang Capital Management is the beneficial owner of 0 shares of the Issuer’s Common Stock. Kevin C. Tang.Kevin C. Tang is the beneficial owner of 0 shares of the Issuer’s Common Stock. (b) Percent of Class: Tang Capital Partners 0.0% Tang Capital Management 0.0% Kevin C. Tang 0.0% Page 5 of 7 pages (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: Tang Capital Partners 0 shares Tang Capital Management 0 shares Kevin C. Tang 0 shares (ii) shared power to vote or to direct the vote: Tang Capital Partners 0 shares Tang Capital Management 0 shares Kevin C. Tang 0 shares (iii) sole power to dispose or to direct the disposition of: Tang Capital Partners 0 shares Tang Capital Management 0 shares Kevin C. Tang 0 shares (iv) shared power to dispose or to direct the disposition of: Tang Capital Partners 0 shares Tang Capital Management 0 shares Kevin C. Tang 0 shares Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following:x Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Page 6 of 7 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: February 16, 2016 TANG CAPITAL PARTNERS, LP By: Tang Capital Management, LLC, its General Partner By: /s/ Kevin C. Tang Kevin C. Tang, Manager TANG CAPITAL MANAGEMENT, LLC By: /s/ Kevin C. Tang Kevin C. Tang, Manager /s/ Kevin C. Tang Kevin C. Tang Page7 of 7 Pages
